Citation Nr: 1133421	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-44 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and paranoid schizophrenia.  

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for liver disease.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to April 1975.  

This appeal arises from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part denied entitlement to service connection for paranoid schizophrenia and depression, and determined that new and material evidence sufficient to reopen previously denied claims of entitlement to service connection for PTSD and liver disease had not been received.  During the pendency of his appeal the Veteran moved from Texas to Arkansas.  Therefore, jurisdiction of his claims file was transferred to the North Little Rock, Arkansas RO.  

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO in December 2010; a transcript of that hearing is associated with the claims file.  At the time of the hearing, the Veteran indicated on the record that he wished to withdraw his claim of entitlement to service connection for schizophrenia.  He further submitted a waiver of agency of original jurisdiction (AOJ) consideration of the medical records associated with the claims file since the issuance of the October 2009 statement of the case.  Also, subsequent to the Veteran's Board hearing, he submitted additional evidence with a waiver of AOJ consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.

In March 2011 the Veteran sent a letter to the undersigned stating he no longer wished to withdraw his claim for service connection for schizophrenia.  His request to reinstate his claim for service connection for schizophrenia has been accepted and is reflected on the title page.  In addition, the Veteran indicated that he no longer wished to be represented by the Arkansas Department of Veterans Affairs and stated he wanted to continue with his appeal without representation.  Therefore, the Veteran is currently unrepresented in the present appeal.

With respect to the Veteran's application to reopen his claim of entitlement to service connection for PTSD, the Board observes that such claim was previously denied in a July 2000 rating decision.  In 2008, the Veteran filed an application to reopen such claim as well as new claims of entitlement to service connection for depression and paranoid schizophrenia.  In this regard, the Board further notes that there are other additional psychiatric diagnoses of record, to include psychosis, organic delusional syndrome, and schizoaffective disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

However, for the purposes of determining whether new and material evidence has been received in order to reopen the Veteran's claim for service connection for PTSD, the Board notes the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Further, the United States Court of Appeals for Veterans Claims (Court) has recently determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons at 8.  In contexts of 38 U.S.C.A. § 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  

Therefore, in light of the Court's decision in Clemons and the Board's decision below reopening the Veteran's claim of entitlement to service connection for PTSD, the Board has recharacterized the issue regarding the merits of the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and paranoid schizophrenia, and recognizes that such description includes all currently diagnosed acquired psychiatric disorders. 

The issues of service connection for an acquired psychiatric disorder and whether new and material evidence has been received in order to reopen a claim for service connection for liver disease are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1. Entitlement to service connection for PTSD was denied by the RO in a rating decision issued in July 2000.  The Veteran was notified in writing of the decision, but he did not initiate an appeal within the applicable time limit.  

2.  Evidence pertaining to the Veteran's PTSD received since the July 2000 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The July 2000 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2010)].

2.  Evidence received since the July 2000 rating decision is new and material, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim for service connection for PTSD herein is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Service connection for PTSD was denied in a July 2000 rating decision.  Such rating decision and a copy of the Veteran's appellate rights were mailed to him at his address of record in July 2000.  He was not represented at the time of such decision.  The mail was not returned as undeliverable.  The Board notes that, in a February 2008 statement, the Veteran indicated that he had filed a claim in 1999 and had not heard anything since May 2000.  The Court has held that there is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of the Veteran and the Veteran's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  The Veteran may rebut that presumption by submitting "clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant."  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992); Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (the presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the Veteran at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  The July 2000 notice letter with the enclosed rating decision was not returned as undeliverable and used the current address of record.  Moreover, the Veteran has not submitted clear evidence demonstrating that VA's regular mailing practices are not regular or that they were not followed.  Therefore, it is presumed that the July 2000 rating decision was mailed and received by the Veteran.  The Veteran did not file a timely appeal with the July 2000 rating decision and, therefore, such is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2010)].  

The July 2000 decision denied the claim on the basis there was no evidence of a diagnosis of PTSD.  Therefore, new and material evidence would consist of evidence of a diagnosis of PTSD.  Evidence received since the July 2000 rating includes a February 2000 Psychosocial Assessment diagnosing PTSD, a decision of the Social Security Administration finding the Veteran severely impaired due in part to PTSD, and letters from Dr. Weiss stating she was treating the Veteran for PTSD.  

The evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence includes diagnoses of PTSD.  As such, the new evidence tends to prove a previously unestablished fact necessary to substantiate claim of service connection for PTSD.  The newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, the Veteran's claim of entitlement to service connection for PTSD is reopened.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD; to this extent, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, and whether new and material evidence has been submitted to reopen the claim for liver disease.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has identified two different bases for entitlement to service connection for PTSD.  First, he has indicated individuals in his unit were killed and injured in an accident, and that he was assaulted and robbed, forced to take IV drugs, and was choked and possibly raped in service.  Relevant to the Veteran's claim of entitlement to service connection for liver disease, he has alleged that such is a result of the IV drugs he was forced to take in service and that he subsequently used to cope with the mental anguish of his experiences during service or, in the alternative, is secondary to the medications which he takes for his psychiatric disorders.  Therefore, the Veteran claims that service connection is warranted for an acquired psychiatric disorder and liver disease.

The Board observes that in Patton v. West, 12 Vet. App. 272, 278 (1999), the Court pointed out there are special evidentiary procedures for PTSD claims based on personal assault contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 1995) [now M21-MR, Part III, Subpart iv, Chapter 4, Section H].  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  

Additionally, VA regulations provide that, if a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(4).

The Board notes that the VCAA notice letters sent to the Veteran regarding his acquired psychiatric disorder claim did not include notification of the potential alternative sources of evidence for PTSD based upon personal assault in accordance with the guidelines of the Court's holding in Patton, and the provisions of 38 C.F.R. § 3.304(f)(3).  Therefore, the claim must be remanded to provide proper notice.  

Relevant to the Veteran's alleged stressor that individuals in his unit were killed and injured in an accident, he should be given with another opportunity to provide details regarding such accident and, thereafter, the AOJ should conduct any necessary stressor development.

Additionally, in reviewing the claims folder the Board identified relevant records that have not been obtained.  In this regard, records of the Veteran's initial hospitalization for a psychiatric disorder at Wadley Hospital in 1978 indicate arrangements had been made for him to go to Rusk State Hospital.  A July 2006 letter to the Officer of Personnel Management report the Veteran was admitted to Living Hope Hospital in Texarkana, an inpatient psychiatric facility, on December 26, 2005.  A December 2010 letter from Dr. Weiss indicates she had been treating the Veteran for PTSD since September 2009 and seen him for 52 sessions.   These treatment records are not contained in the claims and, therefore, a remand is necessary in order to obtain them for consideration in the Veteran's appeal.

In addition, while the AOJ requested a search of the Veteran's service personnel records to determine his records of assignment in service, only his Form DA 20 was forwarded to VA.  In this regard, the Veteran has alleged that he received Article 15's and requested guard duty following his in-service assaults.  However, the Board observes that the Veteran himself submitted copies of some of his service personnel records which reflect that he did not receive any Article 15's, but was counseled twice.  Such also note that he was recommended to be discharged due to a completely negative attitude toward military service resulting from immaturity and unwillingness to adjust to the responsibilities of a soldier.  Therefore, any records of performance evaluations, mental status assessments, or other records relating to the Veteran's behavior in service may be of great probative value in determining if any current acquired psychiatric disorder began in service or is related to any incident in service.  As such, the Veteran's complete service personnel records should be obtained on remand.

Also, a July 2006 letter to the United States Office of Personnel Management (OPM) indicates that OPM sent out an inquiry to the Veteran's physician asking for medical information.  No requests have been made to obtain any medical records of the Veteran collected by OPM.  Such should be accomplished on remand.

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his psychiatric and liver disorders since service.  Thereafter, any identified records, to include those noted above and the Shreveport, Louisiana, VA Medical Center dated from November 2008 to the present, should be obtained for consideration in the Veteran's appeal.

The Board further finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and etiology of his acquired psychiatric disorder, to include whether it is related to his military service.  In this regard, Dr. Weiss stated in a November 2009 letter that the Veteran had PTSD due to the severe conflicts he had while serving in Germany when he was attacked and beaten by fellow soldiers, forced to use illegal drugs, and threatened by soldiers to give up his paycheck.  Additionally, Dr. Weiss indicated in a December 2010 statement that he had reviewed the Veteran's medical records dated to 1975 and discussed with the Veteran the onset of his psychiatric disorders during his military service.  Also, in December 2008 and December 2010 statements from the Veteran's mother and sister, respectively, they reported that he was very troubled and disturbed when he came home from Germany.  The Veteran's sister, as well as two of the Veteran's, indicated that the Veteran has experienced psychiatric symptomatology since his service discharge.  Furthermore, the record reflects that he was hospitalized with a diagnosis of paranoid schizophrenia in June-July 1978.

Additionally, as the Veteran has alleged that his liver disease is the result of IV drug use, which he used to cope with the mental anguish of his experiences during service or, in the alternative, is secondary to the medications which he takes for his psychiatric disorders, the examiner should offer an opinion regarding the relationship between the Veteran's psychiatric disorder and his IV drug use in service.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that provides the necessary notification regarding his claim of entitlement to service connection for PTSD based upon allegations of in-service personal assault, as outlined in Patton v. West, 12 Vet. App. 272 (1999) and 38 C.F.R. § 3.304(f)(4).  The Veteran should also be given another opportunity to describe his stressor pertaining to the death and injury of individuals in an accident in detail, to include names, dates, and places.

2.  The AOJ should obtain the Veteran's complete service personnel file from any appropriate source.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should obtain from the Office of Personnel Management any records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon concerning that claim.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his acquired psychiatric and liver disorders since service, to include Rusk State Hospital in 1978, Living Hope Hospital in Texarkana in December 2005 and Dr. Weiss from September 2009 to the present.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Rusk State Hospital in 1978, Living Hope Hospital in Texarkana in December 2005 Dr. Weiss from September 2009 to the present, and the Shreveport, Louisiana, VA Medical Center dated from November 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  The AOJ should conduct all appropriate stressor development pertaining to the Veteran's alleged non-personal assault stressors and provide a report detailing the nature of any stressor that has been verified.  If no stressor has been verified, the AOJ should so state in the report.  Thereafter, the report should be associated with the claims and provided to the examiner in conjunction with the below-ordered examination. 

6.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his acquired psychiatric disorder. The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

If PTSD is diagnosed, the examiner is asked to review the record for evidence for behavioral changes which support the occurrence of an in-service personal assault.  The examiner should specifically indicate whether the Veteran's diagnosis of PTSD is based on his alleged in-service personal assault(s).  The examiner should further indicate, if PTSD is diagnosed, whether such is the result of any verified non-personal assault in-service stressor(s).  In this regard, the AOJ should provide the examiner the summary of any verified non-personal assault stressors described above, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service non-personal assault stressor has resulted in the Veteran's PTSD.

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.  The examiner should further indicate whether it is at least as likely as not that the Veteran had a psychosis (defined as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder) within one year of his service discharge in April 1975 and, if so, to describe the manifestations.

The examiner should further offer an opinion as to whether it is at least as likely as not that the Veteran used IV drugs to cope with the mental anguish of his experiences during service.  S/he should also opine as to whether the Veteran's medications for his acquired psychiatric disorder caused or aggravated his liver disease.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's as well as his mother's, sister's, and friends' lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The examiner should also consider the Veteran's diagnosis of paranoid schizophrenia in June-July 1978, and Dr. Weiss' November 2009 and December 2010 statements.  The rationale for any opinion offered should be provided.  

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


